Citation Nr: 0412793	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-22 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for gunshot wound with 
retained foreign body of the right lower extremity, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from September 1956 to August 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


REMAND

The Board initially notes that legislative changes have 
significantly altered VA's duty to assist, to include 
elimination of the requirement of submission of a "well-
grounded" claim before the duty to assist attaches.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In this case, the RO has yet to apply the changes instituted 
by the VCAA's enactment to the appellant's claim of 
entitlement to an increased rating for gunshot wound with 
retained foreign body of the right lower extremity.  
Specifically, the May 2001 RO letter failed to inform the 
appellant and his representative of the information and 
evidence needed to substantiate and complete his claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b).  
The letter listed the criteria for establishing entitlement 
to service connection, despite the issue on appeal being that 
of entitlement to an increased rating.  Under the 
circumstances, the Board has determined that it cannot issue 
a decision on the appellant's claim without prejudicing her 
right to due process under law.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Board therefore concludes that due 
process considerations mandate that the RO must consider the 
appellant's claim under the recent legislative changes 
contained in the Veterans Claims Assistance Act and insure 
compliance with that legislation with respect to both the 
duty to assist and the duty to notify.  

Additionally, the Board finds that further VA examination of 
the veteran's service-connected disability is warranted prior 
to rendering a decision in the matter.  Accordingly, the 
Board has no alternative but to defer further appellate 
consideration and this case is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC for the 
following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  This is to include 
requesting that the appellant submit any 
evidence in his possession pertinent to 
the claims on appeal and informing him of 
the information or evidence necessary in 
order to establish entitlement to an 
increased rating for gunshot wound with 
retained foreign body of the right lower 
extremity.  The RO should also ensure 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should then schedule the 
veteran for VA orthopedic and 
neurological examinations in order to 
ascertain the nature and severity of his 
service-connected gunshot wound with 
retained foreign body of the right lower 
extremity.  The examiners should perform 
any tests or studies deemed necessary for 
an accurate assessment, including x-ray 
films.  All signs and symptoms of his 
disability should be described in detail.  

In this regard, it should be specifically 
stated whether any noted impairment is 
attributable to the veteran's service-
connected gunshot wound with retained 
foreign body of the right lower 
extremity.  In the examinations report, 
the examiners must identify whether any 
of the following are present and 
attributable to wound residuals:  
neurological deficits, loss of strength, 
atrophy evidencing diminished use or 
strength, loss of range of motion, 
diminished stability, and whether any 
neurological deficits are wholly sensory.  
The following should be identified: all 
muscle groups affected by the veteran's 
gunshot wound residuals; the limitation 
of activity imposed by his gunshot wound 
residuals; and any associated pain with a 
full description of the effect of the 
disabilities upon his ordinary and 
vocational activities.  Any muscle 
injury, no matter how slight, must be 
identified.  The path of each wound must 
be described.  The strength of the 
affected muscle groups should be graded.  
Furthermore, in addition to addressing 
range of motion, the examiner is 
requested to specifically address the 
extent, if any, of functional loss due to 
pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  

The neurologist should be requested to 
report all chronic neurologic 
manifestations of the veteran's service-
connected disability, to include 
specifying any and all neurologic 
symptoms (e.g., neuritis, neuralgia, 
sensory loss, body part dysfunction, 
etc.) with reference to the nerve(s) 
affected.  This should include whether 
the veteran now suffers from complete or 
incomplete paralysis of any nerves.  

The claims folder and a copy of this 
remand must be made available to the 
examiners prior to the examination for 
review.  Such review should be indicated 
on the examination report.        

3.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


